Citation Nr: 0930562	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-11 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of VA death benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 
1991.  He died in July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  

In July 2009, the appellant testified before the undersigned 
Veterans Law Judge (VLJ).  A copy of the transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  The appellant and the Veteran married in March 1972 and 
divorced in July 2000.  

2.  The Veteran died in July 2003. 

3.  After the July 2000 divorce but before the Veteran's July 
2003 demise, the Veteran and the appellant did not marry 
other persons or remarry each other and did not otherwise 
hold themselves out as a married couple.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for purposes of VA death benefits. 38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.50, 3.52-3.54 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA death pension benefits may be paid to a surviving spouse 
who was married to the veteran: (1) one year or more prior to 
the veteran's death; or (2) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage; or (3) in the case of World War II veterans, prior 
to January 1, 1957 (or May 8, 1985, in the case of Vietnam 
era veterans).  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§ 3.54(a) (2008).

VA Dependency and Indemnity Compensation (DIC) benefits are 
payable to a surviving spouse who was married to the veteran: 
(1) within 15 years of the end of the period of service in 
which the injury or disease causing the veteran's death was 
incurred or aggravated; or (2) one year or more; or (3) for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage.  38 U.S.C.A. § 1304 
(West 2002); 38 C.F.R. § 3.54(c) (2008).

Consequently, "surviving spouse" status is a threshold 
requirement for both DIC and death pension benefits.  For a 
person to establish recognition as a surviving spouse of a 
veteran, there must be evidence of a valid marriage to the 
veteran under the laws of the appropriate jurisdiction.  See 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The 
validity of a marriage is determined based upon the law of 
the jurisdiction where the parties resided at the time of 
marriage or when the rights to benefits accrued.  38 C.F.R. § 
3.1(j) (2008).  There are various methods in which a valid 
marriage may be established for VA benefit purposes.  See 38 
C.F.R. § 3.205 (2008).  

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to a veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2008).  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  See 38 C.F.R. § 3.54 (2008).  

The regulations also define certain circumstances where the 
requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran is met when 
there has been a separation, including where the separation 
was due to the misconduct of, or procured by, the veteran 
without fault of the surviving spouse.  38 C.F.R. § 3.53(a) 
(2008).  Temporary separations which ordinarily occur, 
including those caused for the time being through fault of 
either party, will not break the continuity of the 
cohabitation.  Id.  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b) (2008).  If 
the evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show intent on the part of the surviving spouse to desert 
the veteran, the continuity of the cohabitation will not be 
considered as having been broken.  Id.  

Under VA regulation, where an attempted marriage of a 
claimant to a veteran is invalid by reason of a legal 
impediment, the marriage may nevertheless be deemed valid if 
(a) the marriage occurred 1 year or more before the veteran 
died or existed for any period of time if a child was born of 
the purported marriage or was born to them before such 
marriage (see § 3.54(d)), and (b) the claimant entered into 
the marriage without knowledge of the impediment, and (c) the 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53 and; (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52 
(2008).  

Here, the appellant contends, in essence, that the Veteran 
left other benefits to her at the time of his death and she 
seeks VA death benefits as well.  She testified that she and 
the Veteran married in March 1972 and divorced in July 2000.  
The evidence of record supports this and the claims folder 
contains no evidence refuting this information.  

According to the certificate of death, the Veteran died in 
July 2003 at the age of 53.  At the July 2009 hearing, the 
appellant testified that the Veteran did not marry again 
prior to his demise and that she had only married in early 
2009.  Hearing transcript (T.) at 10, 13.  

Significantly, however, at no time during the current appeal 
has the appellant asserted-or does the record show-that she 
and the Veteran remarried each other or otherwise held 
themselves out as a married couple (e.g., to include 
continuing to live together) after their July 2000 divorce 
and prior to his death.  

The Board is sympathetic to the appellant's assertions.  
Significantly, however, the Board is bound by the applicable 
law and regulations.  Under the circumstances as discussed 
herein, there is simply no provision in applicable VA laws 
and regulations that allows for recognition of the appellant 
as the Veteran's surviving spouse for VA death benefit 
purposes.  As such, her claim must be denied as a matter of 
law.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) set forth notice and assistance requirements on the 
part of VA in the adjudication of certain claims.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to notify, nor the duty 
to assist, provisions of the VCAA are applicable.  The Court 
has specifically recognized that the VCAA does not affect 
appeals which are limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) & Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000).  

In the instant case, eligibility for VA benefits as the 
surviving spouse of the Veteran is outlined by statute and 
regulation.  Clearly, therefore, the Board's review of this 
appeal is limited to an interpretation of the pertinent law 
and regulation.  As such, the Board finds that the VCAA does 
not appeal to the current appeal.  


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of VA death benefits is not established.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


